


Exhibit 10.39






BOISE INC.
Restricted Stock Award Agreement
Director


This Restricted Stock Award Agreement (the “Agreement”), is made as of
January 1, 2012 (the “Award Date”), by and between Boise Inc. (“Boise”) and the
individual named above (“Director” or “you”) pursuant to the Boise Inc.
Incentive and Performance Plan (the “Plan”) and pursuant to the following terms:


1.
Terms and Conditions; Definitions. This Award is subject to all the terms and
conditions of the Plan. All capitalized terms not defined in this Agreement
shall have the meaning stated in the Plan.



2.
Award. You are awarded the number of shares of Boise's common stock set out
above, at no cost to you, subject to the restrictions set forth in the Plan and
this Agreement. These shares are the “Award.”



3.
Restriction Period. The Award shall vest on December 31, 2012. You will forfeit
any shares not vested on or before December 31, 2012.



4.
Termination of Employment. If you terminate service as a director before
December 31, 2012, your Award will be treated as follows.



4.1
If your termination of service is due to your death, disability, failure to be
re-elected by shareholders as a director, or resignation upon a Change in
Control event or other restructuring of Boise (as determined in the sole
discretion of Boise's board of directors as constituted immediately before the
Change in Control or restructuring event), the restrictions on all shares will
lapse and the Award will vest in full as of the day after the date of your
termination of service as a director.



4.2
If your termination of service is due to any reason other than those stated in
Section 4.1, the restrictions on a pro rata portion of the shares subject to the
Award will lapse and that portion of the shares will vest in full as of the day
after the date of your termination of service as a director. The pro rata
portion will be calculated based on the number of days of your service as a
director from the Award Date through the date of your termination of service as
a director, divided by 366 (the number of days in the Award Period). Any portion
of the Award remaining unvested after the pro rata calculation will be forfeited
immediately following your termination of service.



5.
Transfer Restrictions. You may not sell, assign, pledge, hypothecate, transfer,
or otherwise encumber the shares awarded under this Agreement before vesting.
Any attempt to transfer your rights in the awarded shares before vesting will
result in the immediate forfeiture of the awarded shares.


1

--------------------------------------------------------------------------------






6.
Rights. Except as otherwise provided in the Plan and this Agreement, you have
all the rights of a shareholder with respect to shares awarded, including the
right to vote and the right to receive dividends. If the vesting calculation
results in a fractional number of shares, the number of shares vesting at that
time shall be rounded up to the next whole number. No fractional shares shall be
issued.



7.
Section 83(b) Election. You have the option to make an “83(b) election” with
respect to this Award. The election must be filed with the Internal Revenue
Service within 30 days of the Award Date. A copy must also be filed with Boise
within 10 days of the IRS filing date.



BOISE INC.




By:
 
 
Name:
Virginia Aulin
Title:
Vice President, Human Resources and Corporate Affairs




2